Citation Nr: 1530500	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-31 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent, prior to June 26, 2014, for status post meniscectomy of the right knee.

2.  Entitlement to an increased disability rating in excess of 30 percent, after June 26, 2014, for status post meniscectomy of the right knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to July 1977.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2013, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This case was previously before the Board in April 2014 when it was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The Board notes that in an April 1978 rating decision, the Veteran was granted service connection for injury, right knee, with tear, lateral meniscus and traumatic arthritis, rated as 10 percent disabling, effective July 2, 1977.  In November 2011, the Veteran submitted an increased rating claim in excess of 10 percent for status post meniscectomy of the right knee.  A June 2012 rating decision denied the Veteran's increased rating claim.  In July 2012, the Veteran submitted a notice of disagreement with the June 2012 rating decision.  In October 2012, the Veteran submitted a Substantive Appeal (on VA Form 9) to complete the steps necessary to perfect his appeal of this claim to the Board.  See 38 C.F.R. § 20.200 (2014).  In April 2014, the Board remanded the claim for a new examination.

In a March 2015 rating decision, the Veteran's service-connected right knee disability was increased to 30 percent, effective June 26, 2014.    The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).  So these claims now concern whether an increased rating in excess of 10 percent, for status post meniscectomy of the right knee, was warranted prior to June 26, 2014, and whether a rating in excess of 30 percent was warranted afterwards.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.


FINDINGS OF FACT

1.  Prior to June 26, 2014, the Veteran's status post meniscectomy of the right knee was manifested by frequent episodes of joint "locking.  It was not manifested by ankylosis of the knee with favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees, flexion limited to 15 degrees, extension limited to 20 degrees, impairment of the tibia and fibula, or malunion, with marked knee or ankle disability.

2.  After June 26, 2014, the weight of the probative evidence is against a finding that the Veteran's status post meniscectomy of the right knee was manifested by ankylosis of the knee, limitation of extension of the knee limited to 30 degrees, or impairment of the tibia and fibula, nonunion of, with loose motion, requiring brace.


CONCLUSIONS OF LAW

1.  Prior to June 26, 2014, the criteria for a disability rating of 20 percent for status post meniscectomy of the right knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5258 (2014).

2.  After June 26, 2014, the criteria for a disability rating in excess of 30 percent for status post meniscectomy of the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.655, 4.40, 4.45, 4.59, 4.71a, DCs (DC) 5256-5263 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, VCAA notice letters were sent to the Veteran in January 2012 and March 2015.  These letters informed the Veteran of what evidence was required to substantiate the claims, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of a statement of the case (SOC) in September 2012 and a supplemental statement of the case (SSOC) in March 2015.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a)  as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The claims file contains STRs, VA medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
Furthermore, the Veteran was provided VA examinations in February 2012 and June 2014.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the videoconference hearing the Veterans Law Judge (VLJ) noted the elements of the claims that were lacking to substantiate the claims of increased ratings.  The Veteran was assisted at the hearing by an accredited representative from the Oklahoma Department of Veterans' Affairs.  The representative and the VLJ asked questions to ascertain the current nature, extent, and severity of the Veteran's status post meniscectomy of the right knee.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for an increased rating.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014).
III.  Stegall Analysis

As previously noted, the Board remanded this case for further development in April 2014.  The Board specifically instructed the AOJ to obtain all VA treatment records dated since 2008, schedule the Veteran for an examination to determine the current nature, extent, and severity of his status post meniscectomy of the right knee, and to readjudicate the claim on appeal.  Subsequently, all outstanding VA records were obtained and associated with the claims folder and the Veteran was afforded a knee examination in June 2014.  Thereafter, the Veteran's claim was readjudicated in a March 2015 SSOC.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

IV.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2014).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2014); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2014).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).

V.  Analysis

The Veteran contends that his status post meniscectomy of the right knee warrants higher disability ratings than the 10 percent rating, prior to June 26, 2014, and the 30 percent rating after, assigned.  

The Veteran's status post meniscectomy of the right knee does approximate the criteria for a rating of 20 percent, prior to June 26, 2014, but does not approximate the criteria for a rating in excess of 30 percent, afterwards.  38 C.F.R. § 4.71a, DCs 5256-5263 (2014).

DC 5256 provides ratings based on ankylosis of the knee.  The minimum 30 percent rating is warranted for favorable angle in full extension, or in slight flexion between zero degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee in flexion between 20 degrees and 45 degrees.  The maximum 60 percent rating is warranted for ankylosis of the knee that is extremely unfavorable, in flexion at an angle of 45 degrees or more.  38 U.S.C.A. § 4.71a, DC 5256 (2014).

DC 5257 provides ratings based on other impairment of the knee.  The minimum 10 percent rating is warranted for slight recurrent subluxation or lateral instability.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  The maximum 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257 (2014).
DC 5258 provides a 20 percent rating based on cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2014).

DC 5259 provides a 10 percent rating based on cartilage, semilunar, removal of symptomatic.  38 C.F.R. § 4.71a, DC 5259 (2014).

DC 5260 provides ratings based on limitation of flexion of the leg.  The minimum 0 (zero) percent rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted to flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  The maximum 30 percent rating is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260 (2014).

DC 5261 provides ratings based on limitation of extension of the leg.  The minimum 0 (zero) percent rating is warranted for extension limited to 5 degrees.  A 10 percent rating is warranted for extension limited to 10 degrees.  A 20 percent rating is warranted for extension limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  The maximum 50 percent rating is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261 (2014).

DC 5262 provides ratings based on the impairment of the tibia and fibula.  The minimum 10 percent rating is warranted for impairment of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted for impairment of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability.  The maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring a brace.  38 C.F.R. § 4.71a, DC 5262 (2014).

DC 5263 provides a 10 percent rating based on genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objective demonstrated.  38 C.F.R. § 4.71a, DC 5263 (2014).
Prior to June 26, 2014

The Veteran received treatment for his right knee from the Muskogee, Oklahoma VA Medical Center (VAMC).  In a January 2010 treatment report, the Veteran complained of chronic knee pain.  In February 2010, May 2010, November 2010, January 2012, October 2012, May 2013, and May 2014 treatment reports, the Veteran noted that his right knee caused him pain.

In a February 2012 Disability Benefits Questionnaire (DBQ), the Veteran was diagnosed with a torn meniscus of his right knee.  The Veteran did not report flare-ups which impacted the function of his knee and/or lower leg.  Range of motion results for his right knee were flexion to 130 degrees with objective evidence of painful motion beginning at 120 degrees and no limitation of extension of the right knee with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with no additional limitation in range of motion of the knee and lower leg.  

Functional loss and/or functional impairment of the knee and lower leg included less movement than normal and pain on movement in the right knee/leg.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of his right knee.  Knee flexion and knee extension both had normal strength, anterior instability, posterior instability, and mid-lateral instability were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran did not have or ever had "shin splints."  

The Veteran had a meniscectomy on his right knee and had a meniscal tear, frequent episodes of joint "locking," frequent episodes of joint pain, and frequent episodes of joint effusion all in his right knee.  The Veteran had residual signs and/or symptoms due to his meniscectomy that included deformity and pain with decreased range of motion.  The Veteran had a scar related to his meniscectomy, but it was not painful, unstable, or greater than 39cm square.  The Veteran used a cane occasionally as a normal mode of locomotion.  There was no functional impairment of such a severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  Imaging studies of the right knee were not performed and there were no other significant diagnostic test findings and/or results.  The Veteran's right knee disability impacted his ability to work in that he could not stand or walk for long periods of time.  

Based on this evidence, that the Veteran had frequent episodes of joint "locking," the criteria for a higher rating of 20 percent, prior to June 26, 2014, for the Veteran's status post meniscectomy, have been met pursuant to DC 5258.  38 C.F.R. § 4.71a (2014).

From June 26, 2014

In a June 2014 DBQ, the Veteran was diagnosed with status post right knee arthroscopy, degenerative joint disease (DJD) right knee, and chondrocalcinosis right knee.  The Veteran reported that he experienced increased pain, stiffness, and joint "locking."  He noted that his right knee condition had worsened.  The Veteran reported that his lateral motion was limited by pain, he was unable to go from a sitting to standing position, and he had increased instability of his right knee.  He noted increased stiffness and pain in the right knee, altered biomechanics, and stated he was told he had torn cartilage in his right knee.  The Veteran reported that he required the use of a cane for mobility.  He described his pain as constant and achy, with intermittent sharp exacerbations.  

The Veteran reported flare-ups which impacted the function of his right knee.  He described them as difficulty walking, bending, climbing, weight bearing, the inability to stand or walk for long periods of time, and difficulty standing from a sitting position due to right knee pain.

Range of motion results were right knee flexion to 105 degrees with objective evidence of painful motion beginning at 90 degrees and right knee extension to 20 degrees with objective evidence of painful motion beginning at 25 degrees.  The Veteran was not able to perform repetitive-use testing because of severe pain and weakness in his right knee.  The Veteran had functional loss and/or functional impairment of the right knee that was manifested by less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, deformity, disturbance of locomotion, and interference with sitting.  The Veteran had pain on palpation of his right knee.  Muscle strength testing, to include knee flexion and extension, was normal.  Anterior instability, posterior instability, and medial-lateral instability were all normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran has never had, and did not have, "shin splints," stress fractures, chronic exertional impartment syndrome, or any other tibial and/or fibular impairment.  

The Veteran has or had a meniscus condition that included symptoms of a meniscal tear, frequent episodes of joint "locking," and frequent episodes of joint pain.  The Veteran has never had a total joint knee replacement.  The Veteran had right knee arthroscopic surgery in 1979 with reported residual symptoms of increased stiffness and pain in the right knee, altered biomechanics, and he noted that he was told he had torn cartilage in his right knee.  The Veteran had a scar related to his right knee condition but it was not painful, unstable, or greater than 39 square cm.  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to his right knee disability.  The Veteran used a brace and a cane constantly.  There was no functional impairment of such a severity that no effective function remained other than that which would be equally well served by an amputation with prosthesis.

Imaging studies of the right knee were performed and degenerative or traumatic arthritis was documented.  There was no x-ray evidence of patellar subluxation and no other significant diagnostic test findings or results.  The Veteran's right knee condition impacted his ability to work in that he had difficulty standing or walking for extended periods of time, limited climbing, bending, kneeling, and crawling.  The Veteran had difficulty standing from a seated position.  

The VA examiner remarked that contributing factors of the Veteran's knee disability included pain, weakness, fatigability, and incoordination.  There was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  This limitation was described as the inability to bear weight, stand, or ambulate with easy fatigability.  The examiner was unable to provide the degree of additional range of motion loss because the Veteran was not presenting with a flare-up.  

A March 2015 Addendum noted that the VA examiner, in the June 2014 C&P examination report, did not note that the claims folder, the December 2012 lay statement from the Veteran's sister, and the April 2014 Board remand had been reviewed.  In response, the examiner noted in the addendum that the claims folder, the December 2012 lay statement, and the Board remand had all been reviewed.  The examiner noted that the sister's statement confirmed the Veteran's current state.  The examiner also noted that in the June 2014 examination, the Veteran was unable to perform the three repetitions due to severe pain and weakness, which indicated the amount of dysfunction the Veteran had.  He had decreased range of motion, as previously described.

The Board has not overlooked the Veteran's or his sister's lay statements with regard to the severity of his status post meniscectomy of the right knee.  The Veteran and his sister are competent to report on factual matters of which they had firsthand knowledge; and the Board finds their reports concerning symptomatology to be credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board notes, with respect to the Rating Schedule, that the criteria set forth require medical expertise which the Veteran and his sister have not been shown to have.  Accordingly, while the Board has considered their assertions that his knee symptoms have worsened to be competent, credible, and probative, the objective medical findings, x-ray scans, and opinion provided by the June 2014 VA examiner have been accorded the most probative weight.  This evidence was prepared by neutral medical professionals, and such evidence demonstrates that the currently assigned ratings are warranted for the Veteran's disability and no higher evaluation is appropriate.

Consideration of a higher rating for functional loss, to include during flare-ups, due to these factors accordingly is warranted for DCs predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2014).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under DCs pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) concerning functional loss due to pain, fatigue, weakness, or lack of endurance, incoordination, and flare-ups have been considered in the above analysis.  See Deluca v. Brown, 8 Vet. App. 202, 206-08 (1995), 38 C.F.R. § 4.71a, DC 5242 (2014).

Based on this evidence, at no point during the pendency of the appeal did the Veteran qualify for a rating in excess of 30 percent under any diagnostic code.  The Veteran does not have ankylosis of his left knee so DC 5256 is inapplicable.  38 C.F.R. § 4.71a, DC 5256 (2014).  Likewise, his left knee extension was not limited to 30 degrees so a disability rating higher than 30 percent is not applicable under DC 5261.  38 C.F.R. § 4.71a, DC 5261 (2014).  The Veteran does not have impairment of the tibia or fibula so DC 5262 is inapplicable.  38 C.F.R. § 4.71a, DC 5262 (2014).  

Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.
The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected status post meniscectomy of the right knee such as increased pain, stiffness, joint "locking,"  instability, and altered biomechanics.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's right knee symptoms with the schedular criteria, the Board finds that his symptoms of increased pain, stiffness, joint "locking," instability, and altered biomechanics are congruent with the disability picture represented by the 20 percent rating assigned prior to June 26, 2014, and the 30 percent rating assigned afterwards.  See 38 C.F.R. § 4.71a, DC 5261 (2014).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his right knee with the pertinent schedular criteria does not show that his service-connected status post meniscectomy of the right knee presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (2014).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's status post meniscectomy of the right knee.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

Additionally, the Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  The Veteran has not asserted that he is unable to work because of his service-connected disabilities, nor does the record reflect that he cannot work because of his service-connected disabilities.  Accordingly, the Board concludes that a claim for TDIU has not been raised.  The Veteran certainly may raise this claim in the future, should he choose to do so.














ORDER

Prior to June 26, 2014, entitlement to a disability rating of 20 percent, for status post meniscectomy of the right knee, is granted, subject to the laws and regulations governing monetary benefits.

After June 26, 2014, entitlement to a disability rating in excess of 30 percent for status post meniscectomy of the right knee is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


